PER CURIAM.
This case comes to us a second time for review. See Wapnick v. State Farm Mut. Auto. Ins. Co., 54 So.3d 1065 (Fla. 4th DCA 2011). Wapnick appeals the trial court’s order denying his request for attorney’s fees1 after State Farm voluntarily paid the remainder of his uninsured motorist claim. We affirm the trial court’s ruling.
Although the parties frame their arguments around Florida Statutes Sections 627.428 and 624.155 (2013), there is no need for extended analysis under either section. In his amended complaint, Wap-nick specifically prayed for relief stating “[s]hould the defendant dispute whether the policy provides coverage, plaintiff also demands reasonable attorney’s fees pursuant to Fla. Stat. §§ 627.428 and 627.727(8).”
Section 627.727(8) states that “[t]he provisions of s. 627.428 do not apply to any action brought pursuant to this section against the uninsured motorist insurer unless there is a dispute over whether the policy provides coverage for an uninsured motorist proven to be liable for the accident.” § 627.727(8), Fla. Stat. (2013). Since there was never such a dispute, sec*969tion 627.428 does not apply to this case, and Wapnick is not entitled to attorney’s fees.
Section 627.727(8) and its limitation on recovery under section 627.428 were not discussed by either party, and were thus not part of the trial court’s written order. However, our supreme court has held that “if a trial court reaches the right result, but for the wrong reasons, it will be upheld if there is any basis which would support the judgment in the record.” Dade Cnty. Sch. Bd. v. Radio Station WQBA, 731 So.2d 638, 644 (Fla.1999). Therefore, since there is a basis in the record to support the fact that section 627.428 does not apply, we affirm the trial court’s ruling.

Affirmed.

WARNER, GROSS and CONNER, JJ., concur.

. Although the parties frame the issue as reviewing the trial court's order denying Wap-nick's motion for summary judgment and granting State Farm’s motion to dismiss, the real issue is the denial of attorney’s fees.